Exhibit 10.115 INTELLECTUAL PROPERTY SECURITY AGREEMENT This Intellectual Property Security Agreement is entered into as of December 19, 2008 by and between MIDCAP FUNDING I, LLC("Agent") and PEREGRINE PHARMACEUTICALS, INC. ("Grantor"). RECITALS A.The Lenders have agreed to make certain advances of money and to extend certain financial accommodation to Grantor (the "Loans") in the amounts and manner set forth in that certain Loan and Security Agreement by and between Agent, the Lenders, Avid BioServices, Inc. and Grantor dated the Effective Date (as the same may be amended, modified or supplemented from time to time, the "Loan Agreement"; capitalized terms used herein are used as defined in the Loan Agreement).The Lenders are willing to make the Loans to Grantor, but only upon the condition, among others, that Grantor shall grant to Agent, for the ratable benefit of the Lenders, a security interest in certain Copyrights, Trademarks, Patents, and Mask Works (as each term is described below) to secure the obligations of Grantor under the Loan Agreement. B.Pursuant to the terms of the Loan Agreement, Grantor has granted to Agent, for the ratable benefit of the Lenders, a security interest in all of Grantor's right, title and interest, whether presently existing or hereafter acquired, in, to and under all of the Collateral. NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby acknowledged, and intending to be legally bound, as collateral security for the prompt and complete payment when due of its obligations under the Loan Agreement, Grantor hereby represents, warrants, covenants and agrees as follows: AGREEMENT To secure its obligations under the Loan Agreement, Grantor grants and pledges to Agent, for the ratable benefit of the Lenders, a security interest in all of Grantor's right, title and interest in, to and under its intellectual property (all of which shall collectively be called the "Intellectual Property Collateral"), including, without limitation, the following: (a)Any and all copyright rights, copyright applications, copyright registrations and like protections in each work or authorship and derivative work thereof, whether published or unpublished and whether or not the same also constitutes a trade secret, now or hereafter existing, created, acquired or held, including without limitation those set forth on Exhibit A attached hereto (collectively, the "Copyrights"); (b)Any and all trade secrets, and any and all intellectual property rights in computer software and computer software products now or hereafter existing, created, acquired or held; (c)Any and all design rights that may be available to Grantor now or hereafter existing, created, acquired or held; (d)All patents, patent applications and like protections including, without limitation, improvements, divisions, continuations, renewals, reissues, extensions and continuations-in-part of the same, including without limitation the patents and patent applications set forth on Exhibit B attached hereto (collectively, the "Patents"); (e)Any trademark and servicemark rights, whether registered or not, applications to register and registrations of the same and like protections, and the entire goodwill of the business of Grantor connected with and symbolized by such trademarks, including without limitation those set forth on Exhibit C attached hereto (collectively, the "Trademarks"); (f)All mask works or similar rights available for the protection of semiconductor chips, now owned or hereafter acquired, including, without limitation those set forth on Exhibit D attached hereto (collectively, the“Mask Works”); (g)Any and all claims for damages by way of past, present and future infringements of any of the rights included above, with the right, but not the obligation, to sue for and collect such damages for said use or infringement of the intellectual property rights identified above; (h)All licenses or other rights to use any of the Copyrights, Patents, Trademarks, or Mask Works and all license fees and royalties arising from such use to the extent permitted by such license or rights; (i)All amendments, extensions, renewals and extensions of any of the Copyrights, Trademarks, Patents, or Mask Works; and (j)All proceeds and products of the foregoing, including without limitation all payments under insurance or any indemnity or warranty payable in respect of any of the foregoing. This security interest is granted in conjunction with the security interest granted to Agent, for the ratable benefit of the Lenders, under the Loan Agreement.The rights and remedies of Agent with respect to the security interest granted hereby are in addition to those set forth in the Loan Agreement and the other Loan Documents, and those which are now or hereafter available to Agent as a matter of law or equity.Each right, power and remedy of Agent provided for herein or in the Loan Agreement or any of the Loan Documents, or now or hereafter existing at law or in equity shall be cumulative and concurrent and shall be in addition to every right, power or remedy provided for herein and the exercise by Agent of any one or more of the rights, powers or remedies provided for in this Intellectual Property Security Agreement, the Loan Agreement or any of the other Loan Documents, or now or hereafter existing at law or in equity, shall not preclude the simultaneous or later exercise by any person, including Agent, of any or all other rights, powers or remedies. [Signature page follows.] 2 IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security Agreement to be duly executed by its officers thereunto duly authorized as of the first date written above. GRANTOR: Address of Grantor: PEREGRINE PHARMACEUTICALS, INC. 14282 Franklin Avenue By: /s/ Steven King Tustin, California 92780 Attn: Paul Lytle Title: President and CEO AGENT: Address of Agent: MIDCAP FUNDING I, LLC 7735 Old Georgetown Road, Suite 400 By: /s/ Joshua Groman Bethesda, Maryland 20814 Attn: Portfolio Management- Life Sciences Title: Managing Director 3 EXHIBIT A Copyrights Description Registration/ Application Number Registration/ Application Date NONE N/A N/A 4 EXHIBIT B Patents Description Registration/ Application Number Registration/ Application Date SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE OF TUMOURS, AND USES THEREOF 6,827,925 12/07/2004 COMPOSITION AND METHOD FOR TREATING CANCER AND IMMUNOLOGICAL DISORDERS RESULTING IN CHRONIC CONDITIONS 6,255,291 07/03/2001 DETECTION OF NECROTIC MALIGNANT TISSUE AND ASSOCIATED THERAPY 6,071,491 06/06/2000 DETECTION OF NECROTIC MALIGNANT TISSUE AND ASSOCIATED THERAPY 6,017,514 01/25/2000 ANTIBODIES WITH REDUCED NET POSITIVE CHARGE 5,990,286 11/23/1999 DETECTION OF NECROTIC MALIGNANT TISSUE AND ASSOCIATED THERAPY 5,882,626 03/16/1999 METHOD OF DIAGNOSING BY DETERMINING FORMIC ACID TO NICOTINIC ACID RATIO 5,879,880 04/25/1997 MODIFIED ANTIBODIES 5,194,594 03/16/1993 DETECTION OF NECROTIC MALIGNANT TISSUE AND ASSOCIATED THERAPY 5,019,368 05/28/1991 CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR USE IN DISEASE TREATMENT 11/339,392 01/24/2006 SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE OF TUMOURS, AND USES THEREOF 10/890,945 07/13/2004 METHODS AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS 10/877,959 06/25/2004 COMBINED COMPOSITIONS FOR TUMOR VASCULATURE COAGULATION AND TREATMENT (Abandoned) 10/259,244 09/27/2002 5 COMBINED METHODS FOR TUMOR VASCULATURE COAGULATION AND TREATMENT (Abandoned) 10/259,236 09/27/2002 COMBINED METHODS FOR TUMOR VASCULATURE COAGULIGAND TREATMENT (Abandoned) 10/259,227 09/27/2002 COMBINED COMPOSITIONS FOR TUMOR VASCULATURE COAGULIGAND TREATMENT (Abandoned) 10/259,223 09/27/2002 Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE PCT/US06/002964 01/24/2006 Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE AU 2006206187 08/01/2007 Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE CA 2,591,914 06/20/2007 Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE CN 200680007064.8 09/04/2007 Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE EP 06719706.1 08/22/2007 Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE IL 184406 07/04/2007 Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE IN 5739/DELNP/2007 07/24/2007 Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE JP 2007-552418 07/23/2007 Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE NZ 556065 06/22/2007 Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE SG 200704601-4 06/20/2007 6 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS PCT/US04/020492 06/25/2004 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS AU 2004253924 11/25/2005 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS BE 1 638 989 07/30/2008 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS CA 2,527,054 11/24/2005 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS CH 1 638 989 07/30/2008 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS CN 200480017742.X 12/23/2005 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS DE 60 2 07/30/2008 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS DN 1 638 989 07/30/2008 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS EP 2004785799 01/09/2006 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS EP 08010871.5 06/13/2008 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS FI 1 638 989 07/30/2008 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS FR 1 638 989 07/30/2008 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS GB 1 638 989 07/30/2008 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS HK 06109573.0 08/28/2006 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS IE 1 638 989 07/30/2008 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS IN 419/DELNP/2006 01/23/2006 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS NL 1 638 989 07/30/2008 7 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS NZ 543495 11/10/2005 METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS SE 1 638 989 07/30/2008 COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND TREATMENT PCT/EP02/010913 09/27/2002 COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND TREATMENT AU 2002362487 03/03/2004 COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND TREATMENT CA 2461905 03/26/2004 COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND TREATMENT EP 02800138.6 04/23/2004 COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND TREATMENT HK 02800138.6 10/05/2004 COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND TREATMENT NZ 532539 04/26/2004 COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND TREATMENT MC 0 627 940 05/07/2003 COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND TREATMENT NL 0 627 940 05/07/2003 COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND TREATMENT PT 0 627 940 05/07/2003 COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND TREATMENT SE 0 627 940 05/07/2003 SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE OF TUMOURS, AND USES THEREOF AU 766564 07/02/1999 SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE OF TUMOURS, AND USES THEREOF CA 2,336,114 07/02/1999 SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE OF TUMOURS, AND USES THEREOF EP 1 092 028 07/02/1999 8 SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE OF TUMOURS, AND USES THEREOF DN 1 092 028 07/02/1999 SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE OF TUMOURS, AND USES THEREOF FR 1 092 028 07/02/1999 SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE OF TUMOURS, AND USES THEREOF GB 1 092 028 07/02/1999 SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE OF TUMOURS, AND USES THEREOF NL 1 092 028 07/02/1999 SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE OF TUMOURS, AND USES THEREOF JP 2000-558212 07/02/1999 SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE OF TUMOURS, AND USES THEREOF EP 0510644.2 05/17/2005 SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE OF TUMOURS, AND USES THEREOF (HONG KONG) HK 06108478.8 7/2/1999 MODIFIED ANTIBODIES EP 0 550 663 08/28/1991 MODIFIED ANTIBODIES DN 0 550 663 08/28/1991 MODIFIED ANTIBODIES FR 0 550 663 08/28/1991 MODIFIED ANTIBODIES GB 0 550 663 08/28/1991 MODIFIED ANTIBODIES IT 0 550 663 08/28/1991 MODIFIED ANTIBODIES CH 0 550 663 08/28/1991 MODIFIED ANTIBODIES CA 2,090,700 08/28/1991 MODIFIED ANTIBODIES JP 3549525 08/28/1991 MODIFIED ANTIBODIES JP 2004-13610 08/28/1991 MODIFIED ANTIBODIES AU 649079 08/28/1991 ANTIBODIES WITH REDUCED NET POSITIVE CHARGE EP 0 873 139 01/06/1997 ANTIBODIES WITH REDUCED NET POSITIVE CHARGE AU 0 873 139 01/06/1997 ANTIBODIES WITH REDUCED NET POSITIVE CHARGE CH 0 873 139 01/06/1997 ANTIBODIES WITH REDUCED NET POSITIVE CHARGE DN 0 873 139 01/06/1997 9 ANTIBODIES WITH REDUCED NET POSITIVE CHARGE ES 0 873 139 01/06/1997 ANTIBODIES WITH REDUCED NET POSITIVE CHARGE FR 0 873 139 01/06/1997 ANTIBODIES WITH REDUCED NET POSITIVE CHARGE GB 0 873 139 01/06/1997 ANTIBODIES WITH REDUCED NET POSITIVE CHARGE IT 0 873 139 01/06/1997 ANTIBODIES WITH REDUCED NET POSITIVE CHARGE RU 0 873 139 01/06/1997 ANTIBODIES WITH REDUCED NET POSITIVE CHARGE AU 730388 01/06/1997 ANTIBODIES WITH REDUCED NET POSITIVE CHARGE CA 2242750 01/06/1997 ANTIBODIES WITH REDUCED NET POSITIVE CHARGE JP 525384/1997 01/06/1997 ANTIBODIES WITH REDUCED NET POSITIVE CHARGE KR 485240 01/06/1997 ANTIBODIES WITH REDUCED NET POSITIVE CHARGE MX 985565 01/06/1997 10 EXHIBIT C Trademarks Description Registration/ Application Number Registration/ Application Date AVID BIOSERVICES, INC. (Registered) 3,362,424 01/01/2008 AVID BIOSERVICES (Registered) 3,348,388 12/04/2007 COTARA (Registered) 2,817,648 02/24/2004 11 EXHIBIT D Mask Works Description Registration/ Application Number Registration/ Application Date 12
